Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 3/18/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-8 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Shimamura et al. (US 2006/0196835) in view of Harato et al. (US 5,833,865) and Ng et al. (US 2011/0284376).
Regarding claim 1, it is noted that the claim provides intended use and operational limitations.  “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, the structural limitations are at least one first inlet for a feed stream, a closed chamber reactor, a second inlet for injecting air with air moving, first and second pumping means for feed and air, and an outlet having a cross section more limited that the reactor that includes a pressure regulating means. 
Shimamura teaches an apparatus comprising at least one first inlet (2 3) for a feed stream, a chamber with a volume v (1) that is capable of being operated in a pass through manner due to inlet(s) and outlet(s), a second inlet capable of injecting air (15), and an outlet having a cross section more limited that the reactor (connection to pipe 16) (Figs. 1-7).  It is noted that there would inherently be some sort of fluid moving means for the feed and air even if not explicitly stated. 
In regards to the first and second pumping means, one skilled in the art would recognize that fluid is moved either through gravity or pumps.  Shimamura teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said flow streams. It is noted that the pump(s) would be capable of modifying its flow rate to an optimal amount. Since this is an apparatus claim, as modified Shimamura teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation.
It is noted that the term pressure regulating means is read in light of Applicant’s specification. [0126]-[0127] recites that the pressure regulating means considered are a valve or “the circuit downstream itself constituting the head loss required to maintain the chamber in relative overpressure.” Head loss occurs due to changes in diameter of the piping (expansion or contraction) as well as the changes in pipe elevation (gravity driven pressure loss). 
Shimamura fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber. The outlet of Harato includes a pressure regulating means as the outlet includes expansion and contraction points (holes in outlet pipe) as well as bends and elevation changes (outlet exiting the top of the chamber).  As such, one skilled in the art would have found it obvious to modify the Shimamura chamber to a closed chamber in order to allow for pressurization wherein the outlet includes pressure regulating means (head loss due to downstream circuit). 
While Harato shows various elements that would allow for pressurization of the vessel due to head loss due to the downstream circuit, it could be argued that said pressurization is not inherent as pumps or other means could be used to overcome the head losses. As such, it could be argued that modified Shimamura fails to explicitly teach that the pressurization of the closed chamber due to a pressure regulating means. Ng teaches that during pressurization of a closed chamber, the known means to do so are “via adjustment of a process fluid flow rate fed to one or more compartments of the device, via adjustment of one or more outlet valves to achieve back pressure, or via application of an outside source, such as air” ([0053]). As such, one skilled in the art would have found it obvious to provide any or all of the known pressurization techniques, including providing valves in the outlet to create back pressure, for closed vessels known in the art with a reasonable expectation of success as it is merely applying a known pressurization means to a vessel that does not explicitly state how the vessel is pressurized.
Regarding claim 2, Shimamura teaches that the chamber can have two opposite inlets capable of providing flow that overlaps/interact with one another (Figs. 1-7).
Regarding claim 3, Shimamura teaches that the chamber has a top and bottom and that the outlet is located at the top side of the chamber (Figs. 1, 5 and 7). Further, Harato shows an outlet of smaller cross sectional area of the coming out directly from the closed top of the reactor. As such, either Shimamura teaches the outlet being at the top of the reactor, or it would have been obvious to do so as it is a known configuration for outlets in a closed system. 
Regarding claims 4-5, as the flow rate is controlled by the first pumping means, controlling the flow rate is merely optimizing operational parameters. Since this is an apparatus claim, as modified Shimamura teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation. 
Regarding claims 6-8, it is submitted that the Shimamura apparatus is capable of having various flow rates and pressures. 
Regarding claims 21-22, see claim 1 above for inclusion of valves as a pressure regulating means in the outlet as claimed. It is noted that Ng teaches that the valves can be controlled/adjusted in order to achieve a target pressure ([0053]).

Claim(s) 1, 3-4, 6-10, 12-13, and 15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Miller (US 5,935,448 in IDS) in view of Harato et al. (US 5,833,865) and Ng et al. (US 2011/0284376).
Regarding claim 1, Miller teaches an apparatus comprising at least one first inlet (16) for a feed stream, a chamber (15) of a predetermined volume while being capable of operating in a pass through manner, the chamber having a top and bottom, a second inlet capable of injecting air (18), and an outlet (pipe 20 at top to separation basin 14) that has a cross section more limited than that of the reactor (Fig. 1 and C4/L50-C5/L26). ).  It is noted that there would inherently be some sort of fluid moving means for the feed and air even if not explicitly stated. 
In regards to the first and second pumping means, one skilled in the art would recognize that fluid is moved either through gravity or pumps.  Miller teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said flow streams. It is noted that the pump(s) would be capable of modifying its flow rate to an optimal amount. Since this is an apparatus claim, as modified Miller teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation.
It is noted that the term pressure regulating means is read in light of Applicant’s specification. [0126]-[0127] recites that the pressure regulating means considered are a valve or “the circuit downstream itself constituting the head loss required to maintain the chamber in relative overpressure.” Head loss occurs due to changes in diameter of the piping (expansion or contraction) as well as the changes in pipe elevation (gravity driven pressure loss). 
Miller fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber. The outlet of Harato includes a pressure regulating means as the outlet includes expansion and contraction points (holes in outlet pipe) as well as bends and elevation changes (outlet exiting the top of the chamber).  As such, one skilled in the art would have found it obvious to modify the Miller chamber to a closed chamber in order to allow for pressurization wherein the outlet includes pressure regulating means (head loss due to downstream circuit). 
While Harato shows various elements that would allow for pressurization of the vessel due to head loss due to the downstream circuit, it could be argued that said pressurization is not inherent as pumps or other means could be used to overcome the head losses. As such, it could be argued that modified Miller fails to explicitly teach that the pressurization of the closed chamber due to a pressure regulating means. Ng teaches that during pressurization of a closed chamber, the known means to do so are “via adjustment of a process fluid flow rate fed to one or more compartments of the device, via adjustment of one or more outlet valves to achieve back pressure, or via application of an outside source, such as air” ([0053]). As such, one skilled in the art would have found it obvious to provide any or all of the known pressurization techniques, including providing valves in the outlet to create back pressure, for closed vessels known in the art with a reasonable expectation of success as it is merely applying a known pressurization means to a vessel that does not explicitly state how the vessel is pressurized.
Regarding claim 3, Miller teaches that the chamber has a top and bottom and the outlet is located at the top of the chamber (Fig. 1). Further, Harato shows an outlet of smaller cross sectional area of the coming out directly from the closed top of the reactor. As such, either Miller teaches the outlet being at the top of the reactor, or it would have been obvious to do so as it is a known configuration for outlets in a closed system.
Regarding claims 4, as the flow rate is controlled by the first pumping means, controlling the flow rate is merely optimizing operational parameters. Since this is an apparatus claim, as modified Miller teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation. 
Regarding claims 6-8, it is submitted that the modified Miller apparatus is capable of having various flow rates and pressures.
Regarding claim 9, Miller teaches that after exiting the mixing chamber (15), the fluid being treated is provided to a collection chamber (14) that allows for discharge of a solid portion and a liquid portion, wherein the solid portion is further treated via filtering (Fig. 1 and C5/L4-41).
Regarding claim 10, Miller teaches an apparatus comprising at least one first inlet (16) for a feed stream, a chamber/reactor (14 15), a second inlet capable of injecting air (18), and an outlet (pipe 20 at top to separation basin 14) wherein the outlet has a smaller cross sectional area than the chamber/reactor (Fig. 1 and C4/L50-C5/L26). 
It is noted that the means for feeding and the means for injecting would either be inherent to the apparatus in order to allow flow in the inlet and injection port, or it would have pumps. One skilled in the art would recognize that fluid is moved either through gravity or pumps.  Miller teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said flow streams. It is noted that the pump(s) would be capable of modifying its flow rate to an optimal amount. Since this is an apparatus claim, as modified Miller teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation.
It is noted that the term pressure regulating means is read in light of Applicant’s specification. [0126]-[0127] recites that the pressure regulating means considered are a valve or “the circuit downstream itself constituting the head loss required to maintain the chamber in relative overpressure.” Head loss occurs due to changes in diameter of the piping (expansion or contraction) as well as the changes in pipe elevation (gravity driven pressure loss). 
Miller fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber. The outlet of Harato includes a pressure regulating means as the outlet includes expansion and contraction points (holes in outlet pipe) as well as bends and elevation changes (outlet exiting the top of the chamber).  As such, one skilled in the art would have found it obvious to modify the Miller chamber to a closed chamber in order to allow for pressurization wherein the outlet includes pressure regulating means (head loss due to downstream circuit) as it is a known equivalent reactor type and one skilled in the art would have found a reasonable expectation of success. 
While Harato shows various elements that would allow for pressurization of the vessel due to head loss due to the downstream circuit, it could be argued that said pressurization is not inherent as pumps or other means could be used to overcome the head losses. As such, it could be argued that modified Miller fails to explicitly teach that the pressurization of the closed chamber due to a pressure regulating means. Ng teaches that during pressurization of a closed chamber, the known means to do so are “via adjustment of a process fluid flow rate fed to one or more compartments of the device, via adjustment of one or more outlet valves to achieve back pressure, or via application of an outside source, such as air” ([0053]). As such, one skilled in the art would have found it obvious to provide any or all of the known pressurization techniques, including providing valves in the outlet to create back pressure, for closed vessels known in the art with a reasonable expectation of success as it is merely applying a known pressurization means to a vessel that does not explicitly state how the vessel is pressurized.
Regarding claim 12, Miller teaches that the outlet is located at the top part of the chamber (Fig. 1).
Regarding claim 13, as discussed above, it is unclear how to define a volume that is based on flow rates in an apparatus and even if the limitation was clear, claim 1 above discusses how the Miller meets the claimed limitation. 
Regarding claims 15-17, it is submitted that the Miller apparatus is capable of having various flow rates and pressures.
Regarding claim 18, Miller teaches that after exiting the mixing chamber (15), the fluid being treated is provided to a collection chamber (14) that allows for discharge of a solid portion and a liquid portion, wherein the solid portion is further treated via filtering (Fig. 1 and C5/L4-41).
Regarding claims 19-20, Miller teaches a further inlet (13) for adding a reagent, such as a flocculant to the chamber (Fig. 1 and C5/L4-41).  It is submitted the Miller apparatus is capable of providing flow as claimed as well as the specific type of fluid reagent. 
Regarding claims 21-22, see claim 1 above for inclusion of valves as a pressure regulating means in the outlet as claimed. It is noted that Ng teaches that the valves can be controlled/adjusted in order to achieve a target pressure ([0053]).

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 5,935,448 in IDS) in view of Harato et al. (US 5,833,865) and Ng et al. (US 2011/0284376) as applied to claim 10 above, and further in view of Shimamura et al. (US 2006/0196835).
Regarding claim 11, Miller teaches only one inlet for the feed and fails to teach that the chamber has two opposite inlets capable of providing flow the overlaps one another. Shimamura teaches that the chamber can have two opposite inlets capable of providing flow that overlaps one another in order to provide better mixing and contact (Figs. 1-7 and [0052]).  Thus, it would have been obvious to provide two inlet flows in order to allow for better contact and mixing of the inlet flows. 

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 5,935,448 in IDS) in view of Harato et al. (US 5,833,865) as applied to claim 1 above, and further in view of Ng et al. (US 2011/0284376). 

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argues certain passages in Shimamura would dissuade one of ordinary skill in the art from using a closed chamber. However, no arguments are provided as to why the cited passages would dissuade one of ordinary skill in the art, only a statement that one of ordinary skill would be dissuaded. However, Harato clearly shows that in separating solids and liquids from one another, an open vessel or a closed pressurized vessel are well known equivalents to one another and it would have been obvious to provide a closed vessel in order to allow for pressurization. 
In regards to arguments directed to the pressure regulating means, see claims 1 and 10 above. 
Applicant argues that one skilled in the art would not have found it obvious to modify Shimamura as it applies to colloidal structures. The claims are directed to an apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). Further, Shimamura and Harato both teach the vessel separating solids from a liquid and the exact fluid treated is immaterial ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In regards to the rational underpinning as to making Shimamura a closed vessel, Harato clearly teaches that the two types of vessels are equivalents and a closed vessel is desired when the separating is performed under pressurized conditions. 
In regards to Applicant’s arguments directed to continuous flow of sludge, Applicant states that structure is implied for said continuous operation but fails to provide any details as to why or what structure is being implied. The claims merely state that the inlet comprises two opposite inlets, something Shimamura teaches and therefore meets the claimed structure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., implied structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, continuous operation is also an intended use as the structure apparatus would be the same even if the apparatus is not functioning.
Applicant argues that modified Shimamura fails to teach the outlet at the top of the chamber. It is noted that top and bottom merely recite relative positions and would be interpreted as “top part” and “bottom part” consistent with the specification (see Fig. 2, [0121], [0128] and [0137] detailing what is meant by top of the chamber). The outlet of Shimamura is located in the top part of the chamber and Harato teaches that the outlet exits through the top of the chamber thereby meeting the claim that is being read consistent with the specification. Applicant’s assertion that the term top means the very uppermost point fails when read in light of the specification and Fig. 2 showing the outlet stream being diverted from a side at the top rather than the most uppermost point. 
Applicant disagrees with Examiner’s assertion that pumps are not implicitly understood or obvious when applied to the claimed flow rates. Flow rates are an operational parameter and said flow rates are ensured either via pumps or gravity. As such, one skilled in the art would have found it obvious to provide a pump that is capable of operating at the argued flow rates as pumps are the main means used to move fluid through conduits and control the flow rates of the fluid being treated as well as residence times within any reactors/separators. 
Regarding arguments directed towards colloidal structures, see above.  
In regards to the rational underpinning as to making Miller a closed vessel, Harato clearly teaches that the two types of vessels are equivalents and a closed vessel is desired when the separating is performed under pressurized conditions. 
Regarding the arguments directed towards the outlet at the top, see above. 
In regards to Applicant’s arguments directed towards the fluid flow rates, the claims are apparatus claims. The flow rates is how the apparatus is intended to be used and is not given patentable weight. Modified Shimamura/Miller teaches all claimed structural elements and is capable of being operated at said flow rates. Applicant is merely arguing that modified Shimamura/Miller fails to teach using the apparatus at certain flow rates, not that the actual structure is different. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /PETER KEYWORTH/Primary Examiner, Art Unit 1777